Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended Commission File Number 1-3579 March 31, 2007 PITNEY BOWES INC. Incorporated in Delaware I.R.S. Employer Identification No. 06-0495050 World Headquarters 1 Elmcroft Road, Stamford, Connecticut 06926-0700 (203) 356-5000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Indicate by check mark whether the registrant is a shell Company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ There were 219,643,740 shares of common stock outstanding as of May 2, 2007. 1 PITNEY BOWES INC. INDEX Page Number Part I - Financial Information: Item 1: Financial Statements Condensed Consolidated Statements of Income (Unaudited) Three Months Ended March 31, 2007 and 2006 3 Condensed Consolidated Balance Sheets (Unaudited) March 31, 2007 and December 31, 2006 4 Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, 2007 and 2006 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6-15 Item 2: Managements Discussion and Analysis of Financial Condition and Results of Operations 16-22 Item 3: Quantitative and Qualitative Disclosures about Market Risk 23 Item 4: Controls and Procedures 23 Part II - Other Information: Item 1: Legal Proceedings 23 Item 1A: Risk Factors 24 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6: Exhibits 24 Signatures 25 2 PART I. FINANCIAL INFORMATION Item 1: Financial Statements PITNEY BOWES INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited; in thousands, except per share data) Three Months Ended March 31, 2007 Revenue: Equipment sales $ $ Supplies Software Rentals Financing Support services Business services Total revenue Costs and expenses: Cost of equipment sales Cost of supplies Cost of software Cost of rentals Cost of support services Cost of business services Selling, general and administrative Research and development Restructuring charges - Interest, net Total costs and expenses Income from continuing operations before income taxes and minority interest Provision for income taxes Minority interest Income from continuing operations (Loss) income from discontinued operations, net of tax ) Net income $ $ Basic earnings per share of common stock: Continuing operations $ $ Discontinued operations ) Net income $ $ Diluted earnings per share of common stock: Continuing operations $ $ Discontinued operations ) Net income $ $ Dividends declared per share of common stock $ $ Adjusted to include the effect of discontinued operations. See Note 4 for additional information. See Notes to Condensed Consolidated Financial Statements 3 PITNEY BOWES INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited; in thousands, except per share data) March 31, December 31, 2006 ASSETS Current assets: Cash and cash equivalents $ $ 239,102 Short-term investments 62,512 Accounts receivable, less allowances of $43,459 and $50,052, respectively 744,073 Finance receivables, less allowances of $41,748 and $45,643, respectively 1,404,070 Inventories 237,817 Other current assets and prepayments 231,096 Total current assets 2,918,670 Property, plant and equipment, net 612,640 Rental property and equipment, net 503,911 Long-term finance receivables, less allowances of $34,826 and $36,856, respectively 1,530,153 Investment in leveraged leases 215,371 Goodwill 1,791,157 Intangible assets, net 365,192 Other assets 543,326 Total assets $ $ 8,480,420 LIABILITIES AND STOCKHOLDERS EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ 1,677,501 Income taxes payable 112,930 Notes payable and current portion of long-term obligations 490,540 Advance billings 465,862 Total current liabilities 2,746,833 Deferred taxes on income 356,310 Long-term debt 3,847,617 Other noncurrent liabilities 446,306 Total liabilities 7,397,066 Preferred stockholders equity in subsidiaries 384,165 Stockholders equity: Cumulative preferred stock, $50 par value, 4% convertible 7 7 Cumulative preference stock, no par value, $2.12 convertible 1,068 Common stock, $1 par value (480,000,000 shares authorized; 323,337,912 shares issued) 323,338 Capital in excess of par value 235,558 Retained earnings 4,140,128 Accumulated other comprehensive income ) (131,744 ) Treasury stock, at cost (103,460,879 and 102,724,590 shares, respectively) ) (3,869,166 ) Total stockholders equity 699,189 Total liabilities and stockholders equity $ $ 8,480,420 See Notes to Condensed Consolidated Financial Statements 4 PITNEY BOWES INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited; in thousands ) Three Months Ended March 31, 2006 Cash flows from operating activities: Net income $ $ Restructuring and other charges, net of tax - Restructuring and other payments ) ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Changes in operating assets and liabilities, excluding effects of acquisitions: Accounts receivable Net investment in internal finance receivables ) Inventories ) ) Other current assets and prepayments ) Accounts payable and accrued liabilities ) ) Deferred taxes on income and income taxes payable Advanced billings Other, net ) Net cash provided by operating activities Cash flows from investing activities: Short-term investments ) ) Capital expenditures ) ) Net investment in external financing ) Acquisitions, net of cash acquired ) ) Reserve account deposits ) ) Net cash used in investing activities ) ) Cash flows from financing activities: (Decrease) increase in notes payable, net ) Principal payments on long-term obligations ) ) Proceeds from issuance of stock Stock repurchases ) ) Dividends paid ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Interest paid $ $ Income taxes paid, net $ $ See Notes to Condensed Consolidated Financial Statements 5 PITNEY BOWES INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited; tabular dollars in thousands, except for per share data) 1. Basis of Presentation The terms we, us, our and Company are used in this report to refer collectively to Pitney Bowes Inc. and its subsidiaries. The accompanying unaudited Condensed Consolidated Financial Statements of Pitney Bowes Inc. have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and the instructions to Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In addition, the December 31, 2006 consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP. In our opinion, all adjustments (consisting of only normal recurring adjustments) considered necessary to present fairly our financial position at March 31, 2007 and December 31, 2006, our results of operations for the three months ended March 31, 2007 and 2006 and our cash flows for the three months ended March 31, 2007 and 2006 have been included. Operating results for the three months ended March 31, 2007 are not necessarily indicative of the results that may be expected for any other interim period or the year ending December 31, 2007. These statements should be read in conjunction with the financial statements and notes thereto included in our 2006 Annual Report to Stockholders on Form 10-K. Certain prior year amounts have been reclassified to conform with the current period presentation. 2. Nature of Operations We are a provider of leading-edge, global, integrated mail and document management solutions for organizations of all sizes. We operate in two business groups: Mailstream Solutions and Mailstream Services. Mailstream Solutions includes worldwide revenue and related expenses from the sale, rental, and financing of mail finishing, mail creation, shipping, and production mail equipment; supplies; mailing and multi-vendor support services; payment solutions; and mailing, customer communication and location intelligence software. Mailstream Services includes worldwide revenue and related expenses from facilities management contracts, reprographics, document management, and other value-added services for targeted customer markets; mail services operations, which include presort mail services and international outbound mail services; and marketing services. See Note 7 for details of our reporting segments and a description of their activities. In 2006, we completed the sale of our Imagistics lease portfolio and our Capital Services external financing business. Both Imagistics and Capital Services results of operations have been reported as discontinued operations for all periods presented. See Note 4 for additional information on the discontinued operations. 3. Recent Accounting Pronouncements In June 2006, the Financial Accounting Standards Board (FASB) issued FASB Interpretation (FIN) No. 48, Accounting for Uncertainty in Income Taxes , which supplements Statement of Financial Accounting Standard No. 109, Accounting for Income Taxes , by defining the confidence level that a tax position must meet in order to be recognized in the financial statements. FIN 48 requires the tax effect of a position to be recognized only if it is more-likely-than-not to be sustained based solely on its technical merits as of the reporting date. If a tax position is not considered more-likely-than-not to be sustained based solely on its technical merits, no benefits of the position are recognized. This is a different standard for recognition than was previously required. The more-likely-than-not threshold must continue to be met in each reporting period to support continued recognition of a benefit. At adoption, companies must adjust their financial statements to reflect only those tax positions that are more-likely-than-not to be sustained as of the adoption date. Any necessary adjustment is recorded directly to opening retained earnings in the period of adoption and reported as a change in accounting principle. We adopted the provisions of FIN 48 on January 1, 2007 which resulted in a decrease to opening retained earnings of $84.4 million, with a corresponding increase in our tax liabilities. In July 2006, the FASB issued FASB Staff Position (FSP) No. FAS 13-2, Accounting for a Change or Projected Change in the Timing of Cash Flows Relating to Income Taxes Generated by a Leveraged Lease Transaction, that provides guidance on how a change or a potential change in the timing of cash flows relating to income taxes generated by a leveraged lease transaction affects the accounting by a lessor for the lease. We adopted the provisions of FSP No. FAS 13-2 on January 1, 2007. Our adoption of this FSP did not have a material impact on our financial position, results of operations or cash flows. 6 PITNEY BOWES INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited; tabular dollars in thousands, except for per share data) In September 2006, the FASB issued Statement of Financial Accounting Standards (SFAS) No. 157, Fair Value Measurements (SFAS 157) , to define how the fair value of assets and liabilities should be measured in more than 40 other accounting standards where it is allowed or required. In addition to defining fair value, the statement establishes a framework within GAAP for measuring fair value and expands required disclosures surrounding fair-value measurements. While it will change the way companies currently measure fair value, it does not establish any new instances where fair-value measurement is required. SFAS 157 defines fair value as an amount that a company would receive if it sold an asset or paid to transfer a liability in a normal transaction between market participants in the same market where the company does business. It emphasizes that the value is based on assumptions that market participants would use, not necessarily only the company that might buy or sell the asset. SFAS 157 is effective for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years, with early adoption allowed. We are currently evaluating the impact of adopting this Statement. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities , which permits entities to choose to measure many financial assets and financial liabilities at fair value. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings. SFAS 159 is effective for fiscal years beginning after November 15, 2007. We are currently evaluating the impact of adopting this Statement. 4. Discontinued Operations During the second quarter of 2006, we completed the sale of our Imagistics lease portfolio to De Lage Landen Operational Services, LLC, a subsidiary of Rabobank Group, and reported the results of the Imagistics lease portfolio in discontinued operations. Imagistics results were previously included in our Capital Services segment. Accordingly, prior year results have been adjusted to be reflected as discontinued operations. During the third quarter of 2006, we completed the sale of our Capital Services external financing business to Cerberus Capital Management, L.P. and reported the results of the Capital Services business in discontinued operations. Accordingly, prior year results have been adjusted to be reflected as discontinued operations. This sale resulted in the disposition of most of the external financing activity in the Capital Services segment. We have retained certain leveraged leases in Canada which are now included in our International Mailing segment. The following table shows selected financial information included in discontinued operations for the three months ended March 31, 2007 and 2006, respectively: Three Months Ended March 31, Discontinued Operations 2007 Revenue $ - $ 42,458 Pretax income $ - $ 22,010 Net (loss) income $ ) $ 16,669 Total discontinued operations, net of tax $ ) $ 16,669 Net loss for the three months ended March 31, 2007 relates primarily to the accrual of interest on uncertain tax positions. Interest expense included in discontinued operations was $9.1 million for the three months ended March 31, 2006. Interest expense recorded in discontinued operations in 2006 includes only interest on third-party debt that was assumed by Cerberus. We have not allocated other consolidated interest expense to discontinued operations. 7 PITNEY BOWES INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited; tabular dollars in thousands, except for per share data) 5. Acquisitions On April 19, 2007, we acquired MapInfo Corporation for approximately $408 million in cash, net of cash acquired. MapInfo is a global company and a leading provider of location intelligence software and solutions. We will assign the goodwill to the Software segment. On July 31, 2006, we acquired Print, Inc. for approximately $47 million in cash. Print, Inc. provides printer supplies, service and equipment under long-term managed services contracts. We assigned the goodwill to the U.S. Mailing segment. On June 15, 2006, we acquired substantially all the assets of Advertising Audit Service and PMH Caramanning (collectively AAS) for approximately $42 million in cash. AAS offers a variety of web-based tools for the customization of promotional mail and marketing collateral and designs and manages customer and channel performance solutions. We assigned the goodwill to the Marketing Services segment. On April 24, 2006, we acquired Ibis Consulting, Inc. (Ibis) for approximately $65 million in cash. Ibis is a leading provider of electronic discovery (eDiscovery) services to law firms and corporate clients. Ibis technology and offerings complement those of Compulit, which we acquired in 2005, and expands our range of solutions and services for the complex litigation support needs of law firms and corporate legal departments. We assigned the goodwill to the Management Services segment. On February 8, 2006, we acquired Emtex Ltd. (Emtex) for approximately $42 million in cash. Emtex is a software and services company that allows large-volume mailers to simplify document production and centrally manage complex multi-vendor and multi-site print operations. We assigned the goodwill to the Software segment. The following table summarizes selected financial data for the opening balance sheet allocation of acquisitions completed prior to March 31, 2007: Print, Inc. AAS Ibis Emtex Purchase price allocation Current assets $ Other non-current assets Intangible assets Goodwill Current liabilities ) Non-current liabilities ) - - ) Purchase price $ Intangible assets Customer relationships $ Mailing software and technology - Trademarks and tradenames - - Total intangible assets $ Intangible assets amortization period Customer relationships 6 years 10 years 10 years 10 years Mailing software and technology - 5 years 5 years 5 years Trademarks and trade names - - 3 years 5 years Total weighted average 6 years 7 years 7 years 6 years Allocation of the purchase price to the assets acquired and liabilities assumed has not been finalized for Print, Inc. and AAS. The purchase price allocation for these acquisitions will be finalized upon the completion of working capital closing adjustments and fair value analyses. Final determination of the purchase price and fair values to be assigned may result in adjustments to the preliminary estimated values assigned at the date of acquisition. The amount of tax deductible goodwill added from acquisitions in 8 PITNEY BOWES INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited; tabular dollars in thousands, except for per share data) the three months ended March 31, 2007 was $5.9 million. Acquisitions in the three months ended March 31, 2006 did not result in additional tax deductible goodwill. During the three months ended March 31, 2007, we completed several smaller acquisitions, the aggregate cost of which was $16 million. These acquisitions did not have a material impact on our financial results. Consolidated impact of acquisitions The Condensed Consolidated Financial Statements include the results of operations of the acquired businesses from their respective dates of acquisition. These acquisitions increased our earnings, but including related financing costs, did not materially impact earnings either on an aggregate or per share basis. The following table provides unaudited pro forma consolidated revenue for the three months ended March 31, 2007 and 2006 as if our acquisitions had been acquired on January 1 of each period presented: Three Months Ended March 31, Total revenue $ 1,417,672 $ The pro forma earnings results of these acquisitions were not material to net income or earnings per share. The pro forma consolidated results do not purport to be indicative of actual results that would have occurred had the acquisitions been completed on January 1, 2007 and 2006, nor do they purport to be indicative of the results that will be obtained in the future. 6. Earnings per Share A reconciliation of the basic and diluted earnings per share computations for the three months ended March 31, 2007 and 2006 is as follows: 2006 Weighted Weighted Average Per Average Per Income Shares Share Income Shares Share Net income $ - - $ - - Less: Preferred stock dividends - Preference stock dividends ) - - ) - - Basic earnings per share $ $0.66 $ $0.68 Effect of dilutive securities: Preferred stock - 3 - - 8 - Preference stock 21 - 23 - Stock options - Other - - - 79 - Diluted earnings per share $ $0.65 $ $0.67 In accordance with SFAS No. 128, Earnings per Share , approximately 321,000 and 890,000 common stock equivalent shares for the three months ended March 31, 2007 and 2006, respectively, issuable upon the exercise of stock options were excluded from the above computations because the exercise prices of such options were greater than the average market price of the common stock and therefore the impact of these shares was anti-dilutive. On February 12, 2007, we made our annual stock compensation grant which consisted of approximately 1.5 million stock options and 320,000 restricted stock units. 9 PITNEY BOWES INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited; tabular dollars in thousands, except for per share data) 7. Segment Information During the second quarter of 2006, we reassessed our organizational structure in light of the sale of the Capital Services business and revised our business segments in accordance with SFAS No. 131, Disclosures about Segments of an Enterprise and Related Information . We conduct our business activities in seven business segments within the Mailstream Solutions and Mailstream Services business groups. As a result of these changes, we have reclassified the prior year amounts for the segment changes. EBIT is determined by deducting from revenue the related costs and expenses attributable to the segment. Segment EBIT excludes general corporate expenses, restructuring charges, interest expense, other income (expense) and income taxes. Mailstream Solutions : U.S. Mailing : Includes the U.S. revenue and related expenses from the sale, rental and financing of our mail finishing, mail creation and shipping equipment; supplies; equipment-based software, support and other professional services; and payment solutions. International Mailing : Includes the non-U.S. revenue and related expenses from the sale, rental and financing of our mail finishing, mail creation and shipping equipment; supplies; equipment-based software, support and other professional services; and payment solutions. Production Mail : Includes the worldwide sale, financing, support and other professional services of our high-speed, production mail systems and sorting equipment. Software : Includes the worldwide sale and support services of our non-equipment-based mailing and customer communication software. Mailstream Services : Management Services : Includes our worldwide facilities management services; secure mail services; reprographic, document management services; and litigation support and eDiscovery services. Mail Services : Includes our presort mail services and our outbound international mail processing services. Marketing Services : Includes our direct marketing services for targeted customers; our web-tools for the customization of promotional mail and marketing collateral; and other marketing consulting services. 10 PITNEY BOWES INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited; tabular dollars in thousands, except for per share data) Revenue and EBIT by business segment for the three months ended March 31, 2007 and 2006 are as follows: Three Months Ended March 31, Revenue: U.S. Mailing $ $ International Mailing Production Mail Software Mailstream Solutions Management Services Mail Services Marketing Services Mailstream Services Total revenue $ $ Three Months Ended March 31, EBIT: (1) U.S. Mailing $ $ International Mailing Production Mail Software Mailstream Solutions Management Services Mail Services Marketing Services Mailstream Services Total EBIT Unallocated amounts: Interest, net ) ) Corporate expense ) ) Restructuring charges - ) Income from continuing operations before income taxes and minority interest $ $ EBIT excludes general corporate expenses. 8. Inventories Inventories are composed of the following: March 31, December 31, Raw materials and work in process $ $ Supplies and service parts Finished products Total $ $ 11 PITNEY BOWES INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited; tabular dollars in thousands, except for per share data) 9. Fixed Assets Fixed assets are composed of the following: March 31, December 31, 2006 Property, plant and equipment $ $ Accumulated depreciation ) ) Property, plant and equipment, net $ $ Rental equipment $ $ Accumulated depreciation ) ) Rental equipment, net $ $ Depreciation expense was $78.1 million and $77.4 million for the three months ended March 31, 2007 and 2006, respectively. Depreciation expense includes amounts from discontinued operations of $5.0 million for the three months ended March 31, 2006. 10. Intangible Assets and Goodwill The components of our purchased intangible assets are as follows: March 31, 2007 December 31, 2006 Gross Net Gross Net Carrying Accumulated Carrying Carrying Accumulated Carrying Amount Amortization Amount Amount Amortization Amount Customer relationships $ $ ) $ $ $ ) $ Supplier relationships ) ) Mailing software and technology ) ) Trademarks and trade names ) ) Non-compete agreements ) ) $ $ ) $ $ $ ) $ Amortization expense for intangible assets for the three months ended March 31, 2007 and 2006 was $13.2 million and $12.0 million, respectively. The estimated future amortization expense related to intangible assets is as follows: Amount Remaining for the year ended December 31, 2007 $ Year ended December 31, 2008 Year ended December 31, 2009 Year ended December 31, 2010 Year ended December 31, 2011 Thereafter $ 12 PITNEY BOWES INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited; tabular dollars in thousands, except for per share data) Changes in the carrying amount of goodwill by business segment for the three months ended March 31, 2007 are as follows: Balance at Acquired Balance at January 1, during the March 31, period Other U.S. Mailing $ $ - $ $ International Mailing ) Production Mail - Software - Mailstream Solutions Management Services - Mail Services Marketing Services - Mailstream Services Total $ Other includes the impact of post closing acquisition and foreign currency translation adjustments. 11. Long-term Debt On March 31, 2007, $1.1 billion remained available under the shelf registration statement filed in February 2005 with the Securities and Exchange Commission (SEC), permitting issuances of up to $2.5 billion in debt securities, preferred stock, preference stock, common stock, purchase contracts, depositary shares, warrants and units. 12. Comprehensive Income Comprehensive income for the three months ended March 31, 2007 and 2006 are as follows: Three Months Ended March 31, Net income $ $ Other comprehensive income, net of tax: Foreign currency translation adjustments Amortization of retiree benefit costs - Net unrealized (loss) gain on derivative instruments ) Comprehensive income $ $ 13 PITNEY BOWES INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited; tabular dollars in thousands, except for per share data) 13. Restructuring Charges Pre-tax restructuring reserves at March 31, 2007 related to the program that we completed in 2006 are composed of the following: Balance at Balance at January 1, Cash March 31, payments Severance and benefit costs $ $ ) $ Other exit costs ) $ $ ) $ Pre-tax restructuring reserves at December 31, 2006 are composed of the following: Balance at Balance at January 1, Restructuring Cash Non-cash December 31, charges payments charges Severance and benefit costs $ $ $ ) $ - $ Asset impairments - - ) - Other exit costs ) - $ $ $ ) $ ) $ 14. Pensions and Other Benefit Programs Defined Benefit Pension Plans The components of net periodic benefit cost for defined benefit pension plans for the three months ended March 31, 2007 and 2006 are as follows: United States Foreign Three Months Ended March 31, Three Months Ended March 31, Service cost $ Interest cost Expected return on plan assets ) Amortization of transition cost - - ) ) Amortization of prior service cost ) ) Amortization of net (gain) loss Settlement/curtailment - - - Net periodic benefit cost $ We previously disclosed in our Consolidated Financial Statements for the year ended December 31, 2006 that we expect to contribute up to $8 million and $10 million, respectively, to our U.S. and foreign pension plans during 2007. At March 31, 2007, $1.1 million and $3.1 million of contributions have been made to the U.S. and foreign pension plans, respectively. 14 PITNEY BOWES INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited; tabular dollars in thousands, except for per share data) Nonpension Postretirement Benefit Plans The components of net periodic benefit cost for nonpension postretirement benefit plans for the three months ended March 31, 2007 and 2006 are as follows: Three Months Ended March 31, 2006 Service cost $ $ Interest cost Amortization of prior service cost ) ) Amortization of net (gain) loss Net periodic benefit cost $ $ For the three months ended March 31, 2007 and 2006, we made $8.8 million and $9.0 million of contributions representing benefit payments, respectively. 15. Income Taxes The effective tax rate was 34.5% for both the three months ended March 31, 2007 and 2006. In June 2006, the FASB issued FIN. 48, Accounting for Uncertainty in Income Taxes , which supplements FAS 109, Accounting for Income Taxes , by defining the confidence level that a tax position must meet in order to be recognized in the financial statements. FIN 48 requires the tax effect of a position to be recognized only if it is more-likely-than-not to be sustained, which is a different standard than was previously required. We adopted the provisions of FIN 48 on January 1, 2007. As a result, on initial adoption we recognized a $84.4 million increase in our liability for uncertain tax positions and a corresponding reduction to our opening retained earnings. The total amount of unrecognized tax benefits at January 1, 2007 was $460.4 million, of which $363.3 million would affect the effective tax rate if recognized. Our tax filings are under continual examination by tax authorities. On a regular basis we conclude tax return examinations, statutes of limitations expire, court decisions are made that interpret tax law and we regularly assess tax uncertainties in light of these developments. Therefore, it is reasonably possible that the amount of our unrecognized tax benefits, primarily related to leasing transactions, could increase or decrease by approximately 10% within the next 12 months. We recognize interest and penalties related to uncertain tax positions in our provision for income taxes. We recognized $1.8 million in interest and penalties during the three months ended March 31, 2007 and this amount was included in discontinued operations. We had $104.5 million accrued for the payment of interest and penalties at January 1, 2007. Included in the $517.3 million March 31, 2007 noncurrent deferred tax balance is $249.6 million of other noncurrent tax liabilities. The current IRS exam of tax years 2001-2004 is expected to conclude in 2008 while the formal statute of limitations for years 1995-2000 has also yet to expire. In connection with the 2001-2004 audit we are currently disputing a recent formal request from the IRS in the form of a civil summons to provide certain company workpapers. The company believes that certain documents being sought should not be produced because they are privileged. A similar issue is currently being litigated by other companies before the US District Courts of Rhode Island and Alabama. A variety of post-1999 tax years remain subject to examination by other tax authorities, including the UK, Canada, Germany and various US states.
